DETAILED ACTION
1.	This action is in response to applicant's amendment received on 5/23/2022.  Amended claims 1, 3, and 10-12 are acknowledged and the following notice of allowability is formulated.  Claims 2, and 4-5 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffri Kaminsky on 6/13/2022.

The application has been amended as follows: 

Claim 10 now recites: A method of manufacturing a heat exchanger apparatus, comprising: providing a heat exchange unit, being a coolant/oil heat exchanger, and comprising at least one magnetic component; positioning at least one induction heater adjacent to at least one magnetic component and between a pair of adjacent plate members of the heat exchanger; connecting the induction heater to a power supply to provide inductive heating to the heat exchanger; and mounting the heat exchange unit on a side of a cylinder block of the combustion engine.
Claims 11 and 12 are now cancelled. 
Allowable Subject Matter
Claims 1, 3, 6-10, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 10, but more specifically, a heat exchanger apparatus comprising a coolant/oil heat exchanger mounted to the side of the cylinder block, in which an induction heater is positioned in between adjacent plate members of the heat exchange unit. All depending claims are allowable.
The closest piece of prior art in mentioned in the previous rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	6/17/2022